[Cite as Glover v. Canann, 2020-Ohio-4361.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


 SYDNEY GLOVER,                                    :       MEMORANDUM OPINION

                   Plaintiff-Appellant,            :
                                                           CASE NO. 2020-T-0026
         - vs -                                    :

 REBECCA LYNN CANANN,                              :

                   Defendant-Appellee.             :


 Civil Appeal from the Trumbull County Court of Common Pleas, Juvenile Division, Case
 No. 2018 JP 00059.

 Judgment: Appeal dismissed.


 John H. Chaney, III, Daniel Daniluk LLC, 1129 Niles-Cortland Road, S.E., Warren, OH
 44484 (For Plaintiff-Appellant).

 Robert Lee Root, III, 175 Franklin Street, S.E., Warren, OH 44481 (For Defendant-
 Appellee).



MARY JANE TRAPP, J.

        {¶1}      On April 27, 2020, appellant, Sydney Glover, filed an appeal from an entry

issued by the Trumbull County Court of Common Pleas, Juvenile Division.

        {¶2}      Appellant commenced this parenting action. After appellant’s paternity was

established, the magistrate issued an order approving a shared parenting plan. Appellee,

Rebecca Lynn Canann, and appellant both filed motions to set aside the order. In a

March 25, 2020 entry, the trial court denied appellant’s and appellee’s motions to set
aside and instructed the magistrate to “issue a Nunc Pro Tunc Order to reflect the proper

birth date of [the] minor child * * *.”

       {¶3}    This court issued an entry on July 1, 2020 instructing appellant to show

cause why this appeal should not be dismissed for lack of jurisdiction. To date, appellant

has filed no response.

       {¶4}    Under Section 3(B)(2), Article IV of the Ohio Constitution, a judgment of a

trial court can be immediately reviewed on appeal only if it constitutes a “final order” in

the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-L-116, 2003-Ohio-6241, ¶3. If a

lower court’s order is not final, then an appellate court has no jurisdiction to review it, and

the matter must be dismissed. Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St.3d 17,

20 (1989).

       {¶5}    R.C. 2505.02(B) defines a “final order” and sets forth seven categories of

appealable judgment, and if the judgment of the trial court satisfies any of them, it will be

deemed a “final order” and can be immediately appealed and reviewed. Here, the

appealed entry does not fit within any of the categories for being a final order pursuant to

R.C. 2505.02(B) and did not dispose of all the claims.

       {¶6}    Civ.R. 53(D)(2)(a)(i) states that “* * * a magistrate may enter orders without

judicial approval if necessary to regulate the proceedings and if not dispositive of a claim

or defense of a party.” Pursuant to Civ.R. 53(D)(2)(b), “[a]ny party may file a motion with

the court to set aside a magistrate’s order,” but the “pendency of a motion to set aside

does not stay the effectiveness of the magistrate’s order, though the magistrate or the

court may by order stay the effectiveness of a magistrate’s order.” Magistrate orders

require trial court approval if they dispose of a party’s claim. Tran v. Tran, 11th Dist.




                                              2
Geauga No. 2019-G-0228, 2020-Ohio-241, ¶ 6. This court has held that there is no final

judgment where the trial court fails enter judgment stating the relief to be afforded

because “orders are not court orders unless certain formalities are met.” Id. at ¶ 5.

       {¶7}     In the instant matter, although the judge ruled on the motions to set aside

the magistrate’s order in his March 25, 2020 entry, he instructed the magistrate to issue

a nunc pro tunc order to reflect the correct birth date of the minor child. The appealed

entry does not contain a statement of relief or terminate the action. Therefore, it remains

an interlocutory order and may be reconsidered upon the court’s own motion or that of a

party. Nothing is preventing appellant from obtaining effective relief through an appeal

once the trial court has entered a final judgment in the action. This court does not have

jurisdiction to hear this appeal.

       {¶8}     Based on the foregoing, we dismiss this appeal, sua sponte, for lack of

jurisdiction.

       {¶9}     Appeal dismissed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                              3